Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2022 has been entered.

Allowable Subject Matter
3.	Claims 1-9 and 11-14 are allowable over the prior art references of record.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 and recite a secondary battery comprising “…an insulating plate…the insulating plate has a disk shape with a thickness T of 0.1 mm or more, the insulating plate has a first hole formed centrally therein and at least one second hole formed around the first hole so as to extend along an outer periphery of the disk shape, a ratio (= T/D) of the thickness T to a diameter D of the insulating plate is 0.016 or less, and the insulating plate has an opening ratio of 36% or less, wherein the first hole is smaller than one of the at least one second hole”, which, in combination with the remainder of the claimed, is neither taught nor suggested by the prior art references as a whole, either alone or in combination.
Claims 2-9 and 11-13 are allowable because of their dependency upon claim 1.

Independent claim 14 and recite a secondary battery comprising “…an insulating plate…the insulating plate  has a disk shape with a thickness T of 0.1 mm or more, the insulating plate has a first hole formed centrally therein and at least one second hole formed around the first hole, a ratio (= T/D) of the thickness T to a diameter D of the insulating plate is 0.016 or less, and the insulating plate has an opening ratio of 36% or less, wherein the first hole is smaller than one of the at least one second hole”, which, in combination with the remainder of the claimed, is neither taught nor suggested by the prior art references as a whole, either alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729